BYLAWS OF COMMUNITY BANCORP. A Vermont Corporation (Amended and Restated as of October 7, 2008) TABLE OF CONTENTS Page ARTICLE ONE: OFFICES 1 1.01 Registered Office and Agent. 1 1.02 Other Offices. 1 ARTICLE TWO: SHAREHOLDERS 1 2.01 Classes of Shares. 1 2.02 Annual Meetings. 1 2.03 Special Meetings. 2 2.04 Place of Meetings. 2 2.05 Notice. 2 2.06 Voting List. 2 2.07 Voting of Shares Held by Corporation. 3 2.08 Quorum. 3 2.09 Required Vote; Withdrawal of Quorum. 3 2.10 Method of Voting; Proxies. 3 2.11 Acceptance of Votes. 4 2.12 Record Date. 5 2.13 Nominations and Other Business. 5 2.14 Presiding Officials at Meetings. 8 2.15 Inspection of Corporate Records. 8 ARTICLE THREE: DIRECTORS 9 3.01 Management. 9 3.02 Number; Election; Term; Qualification. 10 3.03 Classification. 10 3.04 Vacancies. 10 3.05 Removal. 10 3.06 Inconsistency 11 3.07 Mandatory Retirement. 11 3.08 Nominations. 11 3.09 Annual Meeting. 11 3.10 Regular Meetings. 11 3.11 Special Meetings. 11 3.12 Quorum; Majority Vote. 12 3.13 Procedure; Minutes. 12 3.14 Presumption of Assent. 12 3.15 Compensation. 12 ARTICLE FOUR: COMMITTEES 13 4.01 Audit Committee. 13 4.02 Compensation Committee. 13 4.03 Nominating/Corporate Governance Committee. 13 4.04 Independent Directors. 14 4.05 Other Committees. 14 4.06 Number; Qualification; Term. 14 4.07 Limitation on Authority. 14 4.08 Committee Changes. 15 4.09 Meetings. 15 4.10 Quorum; Majority Vote. 15 4.11 Minutes. 15 4.12 Compensation. 15 4.13 Responsibility. 15 ARTICLE FIVE: GENERAL PROVISIONS RELATING TO MEETINGS 15 5.01 Manner of Giving Notice. 16 5.02 Waiver of Notice. 16 5.03 Householding of Notices; E-Proxy. 16 5.04 Bulk Mail. 17 5.05 Shareholders Without Forwarding Addresses. 17 5.06 Telephone and Similar Meetings. 17 5.07 Action Without Meeting. 17 ARTICLE SIX: OFFICERS AND OTHER AGENTS 18 6.01 Number; Titles; Election; Term. 18 6.02 Removal. 18 6.03 Vacancies. 18 6.04 Authority. 18 6.05 Compensation. 18 6.06 Chairman of the Board. 19 6.07 Chief Executive Officer 19 6.08 President. 19 6.09 Chief Operating Officer 19 6.10 Vice President. 20 6.11 Treasurer. 20 6.12 Assistant Treasurers. 20 6.13 Secretary. 20 6.14 Assistant Secretaries. 21 ARTICLE SEVEN: CERTIFICATES AND SHAREHOLDERS 21 7.01 Certificates for Shares. 21 7.02 Issuance. 21 7.03 Shares Without Certificates. 21 7.04 Consideration for Shares. 22 7.05 Lost, Stolen, or Destroyed Certificates. 22 7.06 Transfer Agent; Transfer of Shares. 23 7.07 Registered Shareholders. 24 ARTICLE EIGHT: INDEMNIFICATION 24 8.01 Definitions. 24 8.02 Authority to Indemnify. 24 8.03 Mandatory Indemnification in Certain Circumstances. 25 8.04 Advance for Expenses. 25 8.05 Court Ordered Indemnification. 26 8.06 Determination and Authorization of Indemnification. 26 8.07 Indemnification of Officers, Employees and Agents. 27 8.08 Insurance. 28 8.09 Contract Right. 28 8.10 Enforcement of Rights. 28 8.11 Non-Exclusive Rights; Survival. 28 8.12 Severability. 29 8.13 Application of this Article. 29 ARTICLE NINE: EMERGENCY PREPAREDNESS 30 9.01 Emergency. 30 ARTICLE TEN: MISCELLANEOUS PROVISIONS 30 10.01 Distributions. 30 10.02 Reserves. 30 10.03 Books and Records. 30 10.04 Fiscal Year. 31 10.05 Seal. 31 10.06 Resignation. 31 10.07 Securities of Other Corporations. 31 10.08 Amendment. 31 10.09 Invalid Provisions. 32 10.10 Headings. 32 BYLAWS OF COMMUNITY BANCORP. ARTICLE ONE: OFFICES 1.01 Registered Office and Agent. The registered office and registered agent of Community Bancorp. (the "Corporation") shall be as designated from time to time by the appropriate filing by the Corporation in the office of the Secretary of State of Vermont. 1.02 Other Offices. The Corporation may also have offices at such other places, both within and without the State of Vermont, as the Board of Directors may from time to time determine or the business of the Corporation may require. ARTICLE TWO: SHAREHOLDERS 2.01 Classes of Shares.The Company has two classes of outstanding shares, common and preferred, as authorized by Article Five of the Corporation’s Amended and Restated Articles of Association (the “Articles of Association”).The preferred shares are issuable in one or more series and have such limited voting rights as the Board of Directors may determine upon issuance and as may be specified in the applicable Certificate of Creation, filed with the Articles of Association in the Office of the Vermont Secretary of State.The provisions of this Article shall pertain to each class or series of shareholders who have the right to vote as a voting group on any item presented at an annual or special meeting of shareholders, as the context may require. 2.02 Annual Meetings. The regular annual meeting of shareholders of the Corporation shall be held on the third Tuesday of May of each year, at such time and place as shall be designated by the Board of Directors and stated in the notice of the meeting. The Board of Directors may select a different date for the annual meeting upon a resolution duly adopted by the Board prior to the issuance of the notice of the meeting prescribed in Article 2.05. At such meeting, the shareholders shall elect directors and transact such other business as may properly be brought before the meeting. 2.03 Special Meetings. A special meeting of the shareholders may be called at any time by the Chairman, or by the Board of Directors, or by the Secretary upon the petition of the holders of not less than ten percent of the shares of a voting group entitled to vote on any issue at such meeting. Only such business shall be transacted at a special meeting as may be stated or indicated in the notice of such meeting. At any special meeting the only matters that may be considered for action by the shareholders are those proposed by the Board or by the shareholders who have requested the meeting, provided that such shareholders shall have complied with Section 2.13 of this Article Two with respect to each such matter (including election of any Director). 2.04 Place of Meetings. The annual meeting of shareholders may be held at any place within or without the State of Vermont as may be designated by the Board of Directors. Special meetings of shareholders may be held at any place within the State of Vermont as may be designated by the Board of Directors in the notice of meeting. If no place for a meeting is designated, it shall be held at the registered office of the Corporation. 2.05 Notice. Written or printed notice in accordance with Section 5.01 of these Bylaws stating the place, day, and hour of each meeting of shareholders, and, in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be delivered not less than ten nor more than 60 days before the date of the meeting, by or at the direction of the Board of Directors, the Chairman, the Secretary, or the persons calling the meeting, to each shareholder of record entitled to vote at such meeting. 2.06 Voting List. Beginning two business days after the notice of meeting is given, and continuing through the meeting, the Secretary shall make available for inspection by any shareholder a complete list of shareholders entitled to notice of and to vote at such meeting, arranged in alphabetical order and by voting group (if applicable), including the address of each shareholder and the number of voting shares held by each shareholder. Such list shall be kept on file during the time specified at the principal office of the Corporation or at a place identified in the notice in the city or town in which the meeting is to be held. The list shall be subject to inspection during usual business hours, and upon written demand, by any shareholder of record entitled to vote at that meeting, or his or her agent or attorney, who shall be entitled to copy the list at his or her own expense. Such list shall be produced at such meeting, and at all times during such meeting shall be subject to inspection by any shareholder of record entitled to vote at that meeting, or his or her agent or attorney. The original stock transfer books shall be prima facie evidence as to who are the shareholders entitled to examine such list or stock transfer books. 2.07 Voting of Shares Held by Corporation. Treasury shares, and shares of the Corporation's own stock owned, directly or indirectly by another corporation (other than shares held in a fiduciary capacity) the majority of the voting stock of which is owned or controlled by the Corporation, shall not be shares entitled to vote or to be counted in determining (a) the total number of outstanding shares, (b) the number of shares constituting a quorum, or (c) the number of shares required to elect a director or to approve any other action. 2.08 Quorum. The holders of a majority of the outstanding shares of a voting group entitled to vote on a matter, present in person or represented by proxy, shall constitute a quorum for action on that matter by such voting group at any meeting of shareholders, except as otherwise provided by law or the Articles of Association. If a quorum shall not be present or represented at any meeting of shareholders, a majority of the shareholders who are present in person or represented by proxy and who are entitled to vote as a voting group on any issue at the meeting, may adjourn the meeting from time to time, without notice other than announcement at the meeting, until a quorum shall be present or represented. At any reconvening of an adjourned meeting any business as to which a quorum of a voting group is present or represented by proxy may be transacted by such voting group which could have been transacted at the original meeting, had a quorum been present or represented. 2.09 Required Vote; Withdrawal of Quorum. Except as otherwise provided by law or the Articles of Association, if a quorum of a voting group with respect to a matter is present in person or represented by proxy at any meeting, the action on such matter will be approved by such voting group if the number of votes cast in favor of the matter exceeds the number of votes cast opposing the matter. The shareholders of a voting group present at a duly convened meeting may continue to transact business until adjournment, notwithstanding any withdrawal of shareholders which may leave less than a quorum remaining. 2.10 Method of Voting; Proxies. Every shareholder of record shall be entitled at every meeting of shareholders to one vote on each matter submitted to a vote, for every share standing in his name on the original stock transfer books of the Corporation, except to the extent that the voting rights of the shares of any class or series of shares are limited or denied by the Articles of Association (including any Certificate of Creation with respect to preferred shares) or by law. Such books shall be prima facie evidence as to the identity of shareholders entitled to vote. At any meeting of shareholders, every shareholder having the right to vote may vote either in person or by a proxy executed in writing by the shareholder or by his duly authorized attorney-in-fact.Proxies shall be in such form, and delivered by such method or methods, as the Board may approve from time to time, including by telephone; facsimile or electronic transmission. Each such proxy shall be filed with the Secretary of the Corporation or other officer or agent authorized to tabulate votes, before or at the time of the meeting and shall become effective upon such filing. No proxy shall be valid after 11 months from the date of its execution, unless otherwise expressly provided in the proxy. If no date is stated on a proxy, such proxy shall be presumed to have been executed on the date of the meeting at which it is to be voted. Each proxy shall be revocable unless expressly and conspicuously provided therein to be irrevocable and the appointment as proxy is coupled with an interest, or unless otherwise made irrevocable by law. 2.11 Acceptance of Votes. If the name signed on a vote, consent, waiver, or proxy appointment (including one submitted by facsimile or electronic transmission) corresponds to the name of a shareholder, the Corporation if acting in good faith, shall be entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the shareholder. If the name signed on a vote, consent, waiver, or proxy appointment does not correspond to the name of its shareholder, the Corporation, if acting in good faith, shall nevertheless be entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the shareholder if: (1) the shareholder is an entity and the name signed purports to be that of an officer or agent of the entity; (2) the name signed purports to be that of an administrator, executor, guardian, or conservator representing the shareholder and, if the Corporation requests, evidence of fiduciary status acceptable to the Corporation has been presented with respect to the vote, consent, waiver, or proxy appointment; (3) the name signed purports to be that of a receiver or trustee in bankruptcy of the shareholder and, if the Corporation requests, evidence of this status acceptable to the Corporation has been presented with respect to the vote, consent, waiver, or proxy appointment; (4) the name signed purports to be that of a pledgee, beneficial owner, or attorney-in-fact of the shareholder and, if the Corporation requests, evidence acceptable to the Corporation of the signatory's authority to sign for the shareholder has been presented with respect to the vote, consent, waiver, or proxy appointment; or (5) two or more persons are the shareholder as co-tenants or fiduciaries and the name signed purports to be the name of at least one of the co-owners and the person signing appears to be acting on behalf of all the co-owners. The Corporation shall be entitled to reject a vote, consent, waiver, or proxy appointment if the Secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about (a) the validity of the signature on it, or (b) the signatory's authority to sign for the shareholder, or (c) if applicable, the electronic transmission by which the proxy appointment or the vote, consent or waiver was made. The Corporation and its officer or agent who accepts or rejects a vote, consent, waiver, or proxy appointment in good faith and in accordance with the standards of this section are not liable in damages to the shareholder for the consequences of the acceptance or rejection. Corporate action based on the acceptance or rejection of a vote, consent, waiver, or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise. 2.12 Record Date. The Board of Directors may fix in advance a date as the record date for the purpose of determining voting groups and shareholders entitled to notice of or to vote at any meeting of shareholders or any reconvening thereof or entitled to receive payment of any dividend or in order to make a determination of shareholders for any other proper purpose. Such record date shall not be more than 70 days prior to the date on which the particular action requiring such determination of shareholders is to be taken. When a determination of shareholders entitled to vote at any meeting of shareholders has been made as provided in this section, such determination shall apply to any adjournment thereof unless the Board of Directors fixes a new record date. The Board of Directors shall fix a new record date if the meeting is adjourned to a date more than 120 days after the date fixed for the original meeting. 2.13 Nominations and Other Business. Nominations for the election of Directors and other proposals for action at an annual or special meeting of shareholders may be made only (a) pursuant to the Corporation's notice of such meeting, (b) by the presiding officer at the meeting, (c) by or at the direction of a majority of the Board of Directors, or (d) by one or more shareholders, in compliance with the provisions of this Section 2.13. In addition, if a shareholder seeks to include his proposal for action in the Corporation’s proxy materials for the meeting, the shareholder must also comply with Securities and Exchange Commission (“SEC”) Rule 14a-8 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).Notwithstanding anything herein to the contrary, a proposal by a shareholder for action at a meeting of shareholders may only be presented if it is a proper matter for shareholder action. (a) Time for Submission. A nomination for the election of a Director or a proposal for action at an annual or special meeting of shareholders may be made by a shareholder only if a written notice of such nomination or proposal that complies in all respects with this Section 2.13 has been received by the Secretary at the Corporation's principal office on a timely basis. To be timely, such notice must be received by the Corporation at its principal office: In the case of an annual meeting, (1) No earlier than 180 days, and no later than 120 days, prior to the third Tuesday in May; or (2) If the annual meeting is to be held on a date other than the third Tuesday in May, no later than the close of business on the tenth day following the first public disclosure of the date of such meeting. The first public disclosure of the date of any annual meeting of shareholders shall be when public disclosure of such meeting date is first made (i) in a filing by the Corporation with the SEC, (ii) in any notice given to The NASDAQ Stock Market, or other securities self-regulatory organization, or (iii) in a news release reported by any national news service. In the case of a special meeting, No later than the close of business on the tenth day after the earlier of (i) the date the Corporation shall have mailed notice of such special meeting to its shareholders, or (ii) the date of the first public disclosure of the date of the special meeting made in a filing by the Corporation with the SEC, in any notice given to the NASDAQ Stock Market, or other securities self-regulatory organization, or in a news release reported by any national news service. (b) Information Required - General. Each such notice from a shareholder shall set forth: (1) the name and address, as they appear on the Corporation’s books, of the shareholder proposing such business or nominations and any Shareholder Associated Person (as defined herein); (2) (i) the class and series and number of shares of the Corporation which are held of record or are beneficially owned by such shareholder and by any Shareholder Associated Person with respect to the Corporation’s securities and (ii) any derivative positions held or beneficially held by the shareholder and any Shareholder Associated Person and whether and the extent to which any hedging or other transaction or series of transactions has been entered into by or on behalf of, or any other agreement, arrangement or understanding has been made, the effect or intent of which is to increase or decrease the voting power of, such shareholder or any Shareholder Associated Person with respect to the Corporation’s securities; (3) any material interest of the shareholder or any Shareholder Associated Person in such business or nomination(s); and (4) a representation that the shareholder intends to be present at the meeting in person or by proxy to make such nomination(s) or proposal. (c) Information Required - Nominations. Each notice of nomination for the election of a Director from a shareholder also shall set forth: (1) The name and address of the person to be nominated; (2) A description of all arrangements or understandings between the shareholder and the nominee and any Shareholder Associated Person (as defined herein), or any other person or persons (naming such person or persons) pursuant to which the nomination is to be made by the shareholder; (3) Such other information regarding the nominee as would be required to be included in proxy materials filed under applicable rules of the Securities and Exchange Commission had the nominee been nominated by the Board of Directors; and (4) The written consent of the nominee to serve as a Director if properly nominated and elected. (d) Information Required - Other Business. Each notice of a proposal for action at an annual meeting from a shareholder also shall set forth: (1) A brief description of the proposal; (2) The reasons for making such proposal; and (3) Any direct or indirect interest of the shareholder or any Shareholder Associated Person in making such proposal. (e) Shareholder Associated Person.For purposes of this Section 2.13, a “Shareholder Associated Person” of any shareholder means (A) any person controlling, directly or indirectly, or acting in concert with, such shareholder, (B) any beneficial owner of shares of stock of the Corporation owned of record or beneficially by such shareholder and (C) any person controlling, controlled by or under common control with such Shareholder Associated Person. (f) Compliance Mandatory. The presiding officer at the meeting may refuse to permit any nomination for the election of a Director or proposal to be made at an annual or special meeting by a shareholder who has not complied with all of the foregoing procedures and requirements. (g) Interpretation of Provision.Notwithstanding anything herein to the contrary, this provision shall be deemed to apply to all shareholder nominations for Director and proposals for other business, whether or not such shareholder seeks to include such matter in any proxy materials of the Corporation for such meeting. 2.14 Presiding Officials at Meetings. Unless some other person is elected by a vote of a majority of the shares then entitled to vote at a meeting of shareholders, or is designated by the Board of Directors, the Chairman shall preside at and the Secretary shall prepare minutes of each meeting of shareholders. 2.15 Inspection of Corporate Records. (a) Minutes and Accounting Records. The Corporation shall keep as permanent records minutes of all meetings of its shareholders and Board of Directors, a record of all actions taken by the shareholders or Board of Directors without a meeting, and a record of all actions taken by a committee of the Board of Directors in place of the Board of Directors on behalf of the Corporation. The Corporation shall maintain appropriate accounting records. (b) Absolute Inspection Rights of Records Required at Principal Office. Upon written demand to the Corporation made at least five business days before the date on which he wishes to inspect and copy, a shareholder (or his agent or attorney) shall be entitled to inspect and copy, during regular business hours, any of the following records, all of which the Corporation is required to keep at its principal office: (1) its Articles of Association and all amendments to them currently in effect; (2) its Bylaws and all amendments to them currently in effect; (3) the minutes of all shareholders' meetings, and records of all action taken by shareholders without a meeting, for the past three years; (4) all written communications to shareholders generally within the past three years, including the financial statements furnished for the past three years to the shareholders; (5) a list of the names and business addresses of its current directors and officers; and (6) its most recent annual report delivered to the Secretary of State. (c) Conditional Inspection Right. A shareholder (or his agent or attorney) shall be entitled to inspect and copy, during regular business hours at a reasonable location specified by the Corporation, any of the records specified below in this paragraph (c), provided that (i) such shareholder gives the Corporation a written demand made in good faith, at least five business days before the date on which he wishes to inspect and copy, (ii) the demand is for a proper purpose and the written demand describes with reasonable particularity the purpose for the request and the records he or she desires to inspect, and (iii) the records are directly connected with the shareholder's purpose. The right of inspection specified in this paragraph (c) shall apply to the following records of the Corporation: (1) accounting records of the Corporation; and (2) the record of shareholders (compiled no earlier than the date of the shareholder's demand). (d) Copy Costs. The right to copy records includes, if reasonable, the right to receive copies made by photocopy or other means. The Corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the shareholder. The charge may not exceed the estimated cost of production or reproduction of the records. (e) Shareholder Includes Beneficial Owner. For purposes of this Section 2.15, the term "shareholder" shall include a beneficial owner whose shares are held in a voting trust or by a nominee on the beneficial owner's behalf. ARTICLE THREE: DIRECTORS 3.01 Management. The business and affairs of the Corporation shall be managed by the Board of Directors, subject to the restrictions imposed by law, the Articles of Association, or these Bylaws. 3.02 Number; Election; Term; Qualification. The Board of Directors shall consist of not less than 9 nor more than 25 shareholders, the exact number and the terms of office of which shall be fixed from time to time by the Board of Directors pursuant to a resolution adopted by a majority of the full Board of Directors. Such exact number may be increased or decreased by the affirmative vote of the holders of at least seventy-five percent (75%) of the combined voting power of all of the then-outstanding shares of the Corporation's capital stock entitled to vote generally in the election of directors. Election of directors shall be by vote of a majority of the shares represented in person or by proxy at a meeting at which a quorum is present. 3.03 Classification. The directors shall be classified, with respect to the time for which they severally hold office, into three classes, as nearly equal in number as possible. Upon their initial election, the members of the first class shall hold office for a term expiring at the next annual meeting of the shareholders after their election, the members of the second class shall hold office for a term expiring at the second annual meeting of the shareholders after their election, and the members of the third class shall hold office for a term expiring at the third annual meeting of shareholders after their election. At each annual meeting of shareholders following such initial classification and election, directors elected to succeed those directors whose terms expire shall be elected for a term of office to expire at the third succeeding annual meeting of shareholders after their election. 3.04 Vacancies.Subject to Section 3.06, any vacancies in the Board of Directors resulting from death, resignation, retirement, or removal from office of a director may be filled by the Board of Directors, acting by resolution of a majority of the directors then in office (other than directors, if any, elected under Article Fifteen* of the Articles of Association), although less than a quorum. Any director chosen to fill a vacancy as provided herein shall hold office until the next election of the class for which such director shall have been elected and shall have qualified. No decrease in the number of directors shall shorten the term of any incumbent director. 3.05 Removal. Any director, or the entire Board of Directors, may be removed from office at any time, but only for cause and only by the affirmative vote of the holders of at least seventy-five percent (75%) of the combined voting power of all of the then-outstanding shares of the Corporation's capital stock entitled to vote generally in the election of directors. 3.06
